NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



THOMAS HOFMEISTER,                )
a/k/a THOMAS MICHAEL HOFFMIESTER, )
                                  )
           Appellant,             )
                                  )
v.                                )                 Case No. 2D16-4171
                                  )
STATE OF FLORIDA,                 )
                                  )
           Appellee.              )
                                  )

Opinion filed February 7, 2018.

Appeal from the Circuit Court for Manatee
County; Deno Economou, Judge.

Howard L. Dimmig, II, Public Defender, and
Megan Olson, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Elba Caridad Martin,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, KHOUZAM, and BADALAMENTI, JJ., Concur.